DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-182582, filed on 9/20/2016. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
data classification unit, evaluation index calculation unit, classification result display processing unit in Claim 1; 
classification result display processing unit, data classification unit in Claim 2;
classification result display processing unit, data classification unit in Claim 3;
evaluation index calculation unit, classification result display processing unit, data classification unit, evaluation index calculation unit in Claim 4;
classification result display processing unit, data classification unit in Claim 5;
classification result display processing unit, data classification unit in Claim 6;
classification result display processing unit  in Claim 7;
operation unit in Claim 8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg et al. (US-5875108, hereinafter Hoffberg) in view of Iwasa (US-20160063307-A1) 
Regarding Claim 1, Hoffberg teaches a plant data display processing device comprising (Hoffberg, Fig. 23, Column 44, Line 35-36, Column 77, Line 59-61, The control 2203 controls the plant 2306, which includes all the controlled actuators said display comprises a display option for programming said plant to perform an action):
an operation data database that stores plant operation data (Hoffberg, Column 29, Line 16-20, n. A pattern recognition subsystem is employed to determine the existence of selected criteria. To facilitate this process, a database of image objects may be stored; Column 77, Line 63-65, “a received data stream and information relating to the data stream previously stored), a predicted course of action or operation may be realized);
a data classification unit that classifies multidimensional operation data acquired from the operation data database into categories according to similarity (Hoffberg, Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object. Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification. Column 12, Line 32-38, for each domain block, the mapped range block which is most similar to the domain block is determined, and the address of that range block and the processes the blocks were subjected to are combined as an identifier which is appended to a list of identifiers for other domain blocks)
, and outputs categories as classification results (Hoffberg, Fig. 22, Column 50, Line 66-67 – Column 51, Line 1-5, The interface includes a confirmation screen which displays to the user all of the categories and selections previously explicitly entered or otherwise inferred, and should be easily understandable);
an evaluation index calculation unit that calculates evaluation indexes of the categories from a value of the operation data stored in the operation data database (Hoffberg, Column 31, Line 60-65 Where a number of criteria are evaluated for making a decision, conflicts among the various criteria are resolved based on a strength of an evaluated criteria)
; and a classification result display processing unit that calculates a representative value of the operation data for each of the categories from the operation data contained in each of the categories output from the data classification unit (Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), 
,maps identification information of each of the categories to two-dimensional space in accordance with similarity of the representative value of the operation data (Hoffberg, Fig. 3 graphically mapped identification of subject number in relationship with time sequences ), and generates three-dimensional image data in which the mapped identification information of the categories is shown on a plane formed of a first axis and a second axis, [[ and the evaluation indexes of the categories calculated by the [[ evaluation index ]] calculation unit are shown on a third axis (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
 Hoffberg does not explicitly disclose but Iwasa teaches evaluation index calculation unit are shown on a third axis (Iwasa, Paragraph [0064]. FIG. 3C is a view in which the distribution of the focus evaluation index on a line parallel with the Z axis at the center of the imaging range (the small section).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the data in 3-axis data chart including the evaluation index related to time series.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made 

Regarding Claim 2, the combination of Hoffberg and Iwasa teaches the invention in claim 1.
The combination further teaches wherein the classification result display processing unit calculates a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories output from the data classification unit (Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image)
, and maps, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional space (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
Hoffberg does not explicitly disclose but Iwasa teaches as to set identification information of a designated category at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the
focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to include the evaluation index and display the focus area data in the center of display in order for user easily to see the interested portion of data.

Regarding Claim 3, the combination of Hoffberg and Iwasa teaches the invention in claim 1.
The combination further teaches wherein the classification result display processing unit calculates a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories output from the data classification unit (Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), 
and maps, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional space (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions)., 
category, into which operation data of a plant is classified (Hoffberg, Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification)
Hoffberg does not explicitly disclose but Iwasa teaches so as to set identification information of a data is at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the
focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to include the evaluation index and display the focus area data in the center of display in order for user easily to see the interested portion of data.

Regarding Claim 4. Hoffberg teaches a plant data display processing device comprising (Hoffberg, Fig. 23, Column 44, Line 35-36, Column 77, Line 59-61, The control 2203 controls the plant 2306, which includes all the controlled actuators said display comprises a display option for programming said plant to perform an action):
an operation data database that stores plant operation data (Hoffberg, Column 29, Line 16-20, n. A pattern recognition subsystem is employed to determine the existence of selected criteria. To facilitate this process, a database of image objects may be stored; Column 77, Line 63-65, “a received data stream and information relating to the data stream previously stored), a predicted course of action or operation may be realized);
;
a data classification unit that classifies multidimensional operation data acquired from the operation data database into categories according to similarity(Hoffberg, Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object. Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification. Column 12, Line 32-38, for each domain block, the mapped range block which is most similar to the domain block is determined, and the address of that range block and the processes the blocks were subjected to are combined as an identifier which is appended to a list of identifiers for other domain blocks), and outputs categories as classification results (Hoffberg, Fig. 22, Column 50, Line 66-67 – Column 51, Line 1-5, The interface includes a confirmation screen which displays to the user all of the categories and selections previously explicitly entered or otherwise inferred, and should be easily understandable);
an evaluation index calculation unit that calculates evaluation indexes of the categories from a value of the operation data stored in the operation data database(Hoffberg, Column 31, Line 60-65 Where a number of criteria are evaluated for making a decision, conflicts among the various criteria are resolved based on a strength of an evaluated criteria); and
a classification result display processing unit that calculates a representative value of the operation data for each of the categories from the operation data contained in each of the categories output from the data classification unit(Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), 
maps identification information of each of the categories to two-dimensional or three-dimensional space in accordance with similarity of the representative value of the operation data (Hoffberg, Fig. 3 graphically mapped identification of subject number in relationship with time sequences )and generates image data in which a (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
Hoffberg  does not explicitly disclose but Iwasa teaches evaluation index calculation unit are shown on a third axis (Iwasa, Paragraph [0064]. FIG. 3C is a view in which the distribution of the focus evaluation index on a line parallel with the Z axis at the center of the imaging range (the small section).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the data in 3-axis data chart including the evaluation index related to time series.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate evaluation index taught by Iwasa into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to include 


Regarding Claim 5, the combination of Hoffberg and Iwasa teaches the invention in claim 4.
The combination further teaches wherein the classification result display processing unit calculates a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories output from the data classification unit (Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image)
, and maps, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional or three-dimensional space, (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions).
Hoffberg does not explicitly disclose but Iwasa teaches so as to set identification information of a designated category at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to include the evaluation index and display the focus area data in the center of display in order for user easily to see the interested portion of data.

Regarding Claim 6, the combination of Hoffberg and Iwasa teaches the invention in claim 4.
The combination further teaches wherein the classification result display processing unit calculates a representative value of the operation data for each of the categories from the operation data corresponding to each of the categories output from the data classification unit (Hoffberg, Column 12, Line 36-40, The list of identifiers for all domain blocks is called a fractal transform and constitutes a compressed representation of the input image. an arbitrary input image is formed into range blocks and the range blocks processed in a manner specified by the identifiers to form a representation of the original input image), and maps, in accordance with similarity of the representative value of the operation data, identification information of each of the categories to two-dimensional or three-dimensional space (Hoffberg, Column 41, Line 8-17, The image data may comprise data having three associated dimensions obtained by a method selected from the group consisting of synthesizing a three dimensional representation based on a machine based model derived from two dimensional image data, synthesizing a three dimensional representation derived from a time series of pixel images, and synthesizing a three dimensional representation based on an image data representing a plurality of parallax views each having at least two dimensions), 
category, into which operation data of a plant is classified (Hoffberg, Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification)
Hoffberg does not explicitly disclose but Iwasa teaches so as to set identification information of a data is at a center of a display position (Iwasa, Paragraph [0064], [0069], That is, FIG. 3C is a view in which the distribution of the
focus evaluation index on a line parallel with the Z axis at the
center of the imaging range (the small section); the selection portion
may acquire the brightness of each small section 801 from the wide-area imaging data, and set the small section 801 present substantially at the center of the group of the small sections).
Iwasa and Hoffberg are analogous since both of them are dealing with data representation. Hoffberg provided a way of arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. Iwasa provided a way of evaluate the data into evaluation index and display the focused area of data in the center of the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate display focus data taught by Iwasa into modified invention of Hoffberg such that during the process of preparing plant data display, system will be able to include the evaluation index and display the focus area data in the center of display in order for user easily to see the interested portion of data.

Regarding Claim 7, the combination of Hoffberg and Iwasa teaches the invention in claim 1.
Wherein method of mapping the identification information of the category by the classification result display processing unit is a self-organizing map or multidimensional scaling (Hoffberg, Column 105, Line 60-67, The present technology may also be used with a model-based exemplar database, wherein an image object is matched, based on a two dimensional projection, or analysis of a sequence of images, with a multidimensional model of an object. Column 106, Line 41-45, A preferred object identification method proceeds by first classifying an object in an image. Then, based on the classification and object separation, an optimized preprocessing scheme is implemented, based on the classification. Column 12, Line 32-38, for each domain block, the mapped range block which is most similar to the domain block is determined, and the address of that range block and the processes the blocks were subjected to are combined as an identifier which is appended to a list of identifiers for other domain blocks; Column 13, Line 57-60, In addition to spatial self similarity, temporal self similarity may also be analyzed using fractal methods).

Regarding Claim 8, the combination of Hoffberg and Iwasa teaches the invention in Claim 1.
Hoffberg further teaches a plant control system (Hoffberg, Fig. 18 This user interface level determining feature extraction system) comprising:
(Hoffberg, Fig. 23, Column 44, Line 35-36, Column 77, Line 59-61, The control 2203 controls the plant 2306, which includes all the controlled actuators said display comprises a display option for programming said plant to perform an action):
an operation unit that receives input operation and outputs an operation signal according to the input operation (Hoffberg, Fig. 18, Element Input Device and Display; “a received data stream and information relating to the data stream previously stored), a predicted course of action or operation may be realized; Column 37, Line 5-10, a controller, for receiving the user input
and the signal and producing a control output;); and
a control device that controls a plant based on the operation signal input from the operation unit (Hoffberg, Fig. 18, Element Main Control device; Column 37, Line 1-10, a controller, for receiving the user input and the signal).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170024877 A1	-	Methods and apparatus for autonomous robotic control
US 20160232311 A1	-	Method and apparatus for predicting response to food


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619